Citation Nr: 9919028	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for a heart disorder to 
include hypertension.

4. Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1st to 
December 13th, 1976, July 10th to August 24th, 1980, and from 
January 7th to October 13th, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decisions dated in June 1994 and 
January 1996, by the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).



REMAND

Initially, the Board notes that during the pendency of this 
appeal, the regulations controlling the evaluation of hearing 
loss disabilities has been amended effective from June 10th, 
1999.  In view of this legislative change and the fact that 
the appellant's most recent audiological examination included 
puretone thresholds which are no longer to be considered as 
part of the "puretone threshold average," the Board 
concludes that an additional VA audiological examination is 
necessary.

Further review of the record reveals that there is some 
confusion surrounding the appellant's dates of active duty.  
While the record reflects several requests for verification 
of the appellant's dates of service, there is no clear 
response from the service department within the claims folder 
which clarifies the appellant's duty status for all of his 
periods of service.  The Board also notes that the record 
reflects various diagnoses of sinusitis, tinnitus and 
hypertension over the years and that a critical aspect of 
this case involves the date of onset of these disorders 
and/or changes in severity of these disorders, relative to 
the appellant's duty status at those times.  In view of these 
circumstances, the Board concludes that the record as it 
stands does not provide an adequate basis for appellate 
review of these issues.  Accordingly, additional development 
is necessary to ensure due process is afforded to the 
appellant in this case.

In addition, the Board notes that the appellant, through his 
representative in May 1999, has alleged that there was clear 
and unmistakable error in the January 30th, 1989, rating 
decision which denied service connection for tinnitus.  The 
representative has requested that this issue be remanded for 
development and adjudication by the RO.  In view of the 
potential impact of adjudication of this issue upon the 
appellant's pending claim for entitlement to service 
connection for tinnitus, adjudication of the clear an 
unmistakable error claim must be accomplished before any 
additional action may be taken with respect to the claim for 
service connection for tinnitus.

In view of the above and in an effort to assist the appellant 
in the development of his claims as well as to ensure due 
process in this matter, this case is REMANDED to the RO for 
the following action:

1. The appellant should be provided an 
opportunity to submit additional 
argument and/or evidence in support of 
the claims on appeal while the case is 
in remand status.  Quarles v. 
Derwinski, 3 Vet.App. 129 (1992).

2. The appellant should be scheduled for 
a VA audiological examination in an 
effort to determine the current nature 
and extent of his bilateral hearing 
disability in accordance with the 
amended version of 38 C.F.R. § 4.85.  
The examination is to be conducted by 
a state-licensed audiologist and must 
include a controlled speech 
discrimination test (Maryland CNC) and 
a puretone audiometry test.  The 
puretone average is to be arrived at 
by the sum of the puretone thresholds 
at 1000, 2000, 3000 and 4000 Hertz, 
dived by four.  All appropriate tests 
should be conducted and the claims 
folder must be provided to the 
audiologist prior to the examination. 
All pertinent symptomatology and 
findings should be reported in detail.  
The examiner should review the results 
of any testing prior to completion of 
the report.  The report of the 
examination should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner 
should provide complete rationale for 
all conclusions reached.

3. The issue of whether there was clear 
and unmistakable error in the January 
30th, 1989 rating decision which denied 
entitlement to service connection for 
tinnitus should be developed and 
adjudicated.

4. Efforts should be undertaken to 
identify all periods of active duty, 
active duty for training and inactive 
duty for training for which the 
appellant contends the disabilities at 
issue had their onset or were 
aggravated.  Action should also be 
taken to verify that all available 
service medical records have been 
obtained and if not, to obtain and 
associate all available records with 
the appellant's claims folder.  

5. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

6. Upon completion of the above, the RO 
should readjudicate the appellant's 
claims.  Should additional medical 
development be deemed necessary, the 
appellant should be scheduled for 
appropriate VA examinations. 

If the benefits sought on appeal, for which a Notice of 
Disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


